Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Comptroller, which denied petitioner’s application for accidental disability retirement. The Comptroller denied petitioner’s application upon the ground that petitioner is not incapacitated for the performance of his duties as a police officer. This finding is supported by medical evidence in the record and, therefore, the Comptroller’s determination should be confirmed. The instant record contains conflicting medical testimony, “the evaluation of which by the Comptroller must be accepted” (Matter of Yank v Levitt, 60 AD2d 665; see, also, Matter of Sica v New York State Employees’ Retirement System, 75 AD2d 927, affd 52 NY2d 941; Matter of Mathews v Regan, 69 AD2d 970, 971, mot for lv to app den 48 NY2d 610). Determination confirmed, and petition dismissed, without costs. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.